Citation Nr: 0413268	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  03-23 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.  


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to August 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  



FINDINGS OF FACT

1.  The veteran was discharged from active duty on August 8, 
1991.

2.  The veteran's request for an extension of his delimiting 
date was not received within one year from the date his 
original period of eligibility ended or within one year from 
the date his alcoholism disability no longer prevented him 
from beginning or resuming a chosen program of education.  



CONCLUSION OF LAW

The criteria for an extension of the applicable delimiting 
date for receiving educational assistance benefits under 
Chapter 30, Title 38, United States Code, have not been met.  
38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.1032(c); 
21.7050, 21.7051 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100 to 5107 (West 2002)] was enacted.  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The veteran in this action is requesting an extension of his 
delimiting date based on a chronic alcoholism disability that 
prevented him from pursuing his education for a period of 
time.  The facts presented by the veteran are not in 
contention and the factual evidence is not dispositive of 
this case.  Instead, this case involves statutory 
interpretation.  Because the VCAA has no effect on claims 
when the question is limited to a matter of law, the Board 
need not determine if VA met the duty to assist and duty to 
notify requirements of the VCAA.  See Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

As for the veteran's argument that the delimiting date for 
his Chapter 30 educational assistance benefits should be 
extended due the fact that he suffered from a chronic 
alcoholism disability from July 1992 to June 1997, the Board 
is sympathetic to the veteran's circumstances but ultimately 
finds no legal entitlement to an extension of the veteran's 
delimiting date within the law.  

Chapter 30, Title 38, of the United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service.  38 C.F.R. § 21.7050(a) sets out a ten-year time 
limitation for Chapter 30 educational assistance benefits.  
The time limitation begins to run on the date of the 
veteran's last discharge or release from a period of active 
duty of ninety days or more of continuous service.  

38 C.F.R. § 21.7051(a) allows for an extension of the 
delimiting period upon a showing that the veteran was 
prevented from initiating or completing his chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from the veteran's willful misconduct.  VA will not 
consider the disabling effects of chronic alcoholism to be 
the result of willful misconduct.  The regulation further 
states that it must be clearly established by medical 
evidence that such a program of education was medically 
infeasible and that VA will not consider a veteran who was 
disabled for a period of thirty days or less as having been 
prevented from initiating or completing a chosen program, 
unless the evidence establishes that the veteran was 
prevented from enrolling or reenrolling in the chosen program 
or was forced to discontinue attendance because of the short 
disability.  See 38 C.F.R. § 21.7051(a)(2).  

However, in order to be eligible for an extension under 
38 C.F.R. § 21.7051(a)(2), the veteran must apply for the 
extension within the time specified in 38 C.F.R. 
§ 21.1032(c).  38 C.F.R. § 21.2032(c) provides that VA must 
receive a claim for an extended period of eligibility 
provided by § 21.3047, § 21.5042, or § 21.7051 by the later 
of the following dates:  (1) one year from the date on which 
the veteran's original period of eligibility ended; or (2) 
one year from the date on which the veteran's physical or 
mental disability no longer prevented him from beginning or 
resuming a chosen program of education.  See 38 C.F.R. 
§ 21.1032(c).

A review of the record reflects that the veteran was 
discharged from active duty on August 8, 1991; thus his 
original period of eligibility ended on August 9, 2001.  The 
record further reflects that the veteran received treatment 
for his chronic alcoholism disability in June 1997 and he 
resumed his course of education in the Fall semester of 1998.  
The veteran has been attending college continuously since the 
Fall semester of 1998 on a part-time basis and expects to 
graduate in May 2004.  The veteran's initial request for an 
extension was received by the RO on December 9, 2002.  
Unfortunately, the veteran's request for an extension was not 
received by the RO within one year from the date on which his 
original period of eligibility ended, August 9, 2001, nor was 
it received within one year from the date on which his 
chronic alcoholism disability no longer prevented him from 
resuming his program of education, Fall 1998.  Thus, because 
the veteran did not meet the time limits specified by 
38 C.F.R. § 21.2032(c), he is not eligible for an extension 
under 38 C.F.R. § 21.7051(a)(2).

Although the Board is sympathetic to the veteran's 
circumstances, the Board is required to follow applicable VA 
law and regulations, and is without legal authority to grant 
the veteran an extension of the delimiting date.  See 
38 U.S.C.A. § 7104(c); 38 C.F.R. §§ 21.1032(c), 21.7051.  
Accordingly, the Board finds that the eligibility period for 
Chapter 30 benefits expired on August 9, 2001, and the 
criteria for an extension of the delimiting date have not 
been met.  





ORDER

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, beyond August 9, 2001, is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



